412 F.2d 841
UNITED STATES of America, Plaintiff-Appellee,v.John Charles BRYAN, a/k/a James Smith, Defendant-Appellant.
No. 27318 Summary Calendar.
United States Court of Appeals Fifth Circuit.
May 27, 1969.

Mattox S. Hair (Ct. Apptd.), Jacksonville, Fla., for appellant.
Edward F. Boardman, U. S. Atty., Joseph W. Hatchett, Asst. U. S. Atty., Jacksonville, Fla., for appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
Pursuant to new Rule 18 of the Rules of this court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing. See Murphy v. Houma Well Service, 5th Cir. 1969, 409 F.2d 804, Part I [dated March 11, 1969].


2
The appellant was convicted in the United States District Court for the Middle District of Florida of assaulting a postal employee and putting his life in jeopardy with the intent to rob, steal or purloin in violation of 18 U.S.C. § 2114 (1964). He entered a plea of not guilty by reason of insanity. The trial court charged the jury with respect to insanity in accordance with the law of this circuit at the time of trial, but while this case was pending on direct appeal the case of Blake v. United States, 407 F.2d 908 (5th Cir. 1969) (en banc) [February 12, 1969] was decided. The charge as given does not meet the Blake standard.


3
The judgment of the district court is reversed and the case is remanded for a new trial in light of the Blake decision. United States v. Lepiscopo, 409 F.2d 843 (5th Cir. 1969) [April 16, 1969]; Theriault v. United States, 409 F.2d 1313 (5th Cir. 1969) [April 18, 1969]; Hodges v. United States, 409 F.2d 845 (5th Cir. 1969) [April 1969].


4
Reversed and remanded.